GRIFFIN, J.
We issued a Spencer1 show cause order directing Chancey 0. Redding [“Redding”] to demonstrate “why he should not be prohibited from filing any appeal, petition, pleading or motion pertaining to the convictions and sentences rendered in the above case.” Having carefully considered Redding’s response, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Redding from filing with this Court any further pro se pleadings concerning Orange County, Ninth Judicial Circuit Case No.1994-CF-4990. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of the Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“enough is enough”). The Clerk is further directed to forward a certified copy of this order to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2007); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
PRO SE FILINGS PROHIBITED.
PLEUS and MONACO, JJ., concur.

. State v. Spencer, 751 So.2d 47 (Fla.1999).